           Case 1:14-cr-00550-PKC Document 59 Filed 04/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
UNITED STATES,

                                                                          14-cr-550 (PKC)

                -against-                                                       ORDER


JOHN RE,

                                  Defendant.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                John Re moves for early termination of his three-year term of supervised release.

His crime of wire fraud caused serious financial injury to his victims. As the Court said at

sentencing:


                John Re is a facile liar. I say liar because lying has been a way of life for
                over a nine-year period. I say facile because he planned his deception well
                and was reasonably successful in carrying it out. He entered a plea of
                guilty to planning and engaging in a nine-year scheme to defraud persons
                into believing that they were purchasing original works of 16 Jackson
                Pollock and Willem de Kooning with a provenance that made them real,
                when in truth the provenance was a lie. He sold 74 paintings under false
                pretenses, and the total amount of restitution owed by Mr. Re is
                $2,225,807.

 Sentencing Tr. at 29.


                His motion to this Court does not address the extent of his efforts to meet

his restitution obligations. It also does not address the present state of his mental health.

At the time of sentencing he had been diagnosed with dissociative identity disorder,

although he declined to sign a HIPAA release that would have enabled Probation to have




                                                   Mailed to Mr. Re 4/15/2021
          Case 1:14-cr-00550-PKC Document 59 Filed 04/15/21 Page 2 of 2




a more complete picture of his mental health. The Court did impose a mental health

treatment condition as part of his supervised release.

               Mr. Re has not shown that his conduct since release and the interests of justice

support an early termination.

               Motion (Doc 58) is DENIED.

               SO ORDERED.




Dated: New York, New York
       April 15, 2021




                                                -2-
